TDCJ Offender Details 1 Page 1 of 2

§ 5 ) 249 " O 2_
rtrwl"z:zrrez».e@l~'eemcn '

 

TEXAS D;E;§PARTM§M*QE~ CR\M`!N.A;;_. .Iuértl,.~"::,.l;.~

 

Offender Information Details

sm Number; 02978464

TDCJ Number: 01848099

Name:- ` PR|CE,ER|C RAY JR

Race: . W

Ge`nder: l\ll

DOB: ' 1964-09-15

Maximum Sentence Date: 2062-08-29

current Facility: ALFRED HueHES ` `
Projected Reiea_se Date: l2032-10-23 '

Paro|e E|igibility Date: 2017-10-24

Offender Visitation E|igib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPECIAL lNFORMATION FOR SCHED.ULED RELEASE:

scheduled Re|ease pate: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wi|| be determined When release date is scheduled.
Sehedu|ed Re|ease L°eatiem VVi|| be determined When release date is scheduled

 

` Parole Review information

 

Offense History:

 

Case Sentence (YY-
No. Mllll-DD)

Offense Sentence

Date Offense Date Cou nty

 

 

 

http ://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?Sid=02978464 6/ 1 1/2015